Citation Nr: 1523235	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for brain damage.

2. Entitlement to service connection for emotional stress and bed wetting.

3. Entitlement to service connection for a lung or respiratory disability.

4. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the Board at an October 2013 hearing.  A hearing transcript was associated with the claims file.

The RO denied the claim for service connection for emotional stress and bed wetting based on a lack of new and material evidence.  The Veteran's claim file was rebuilt and is, therefore, incomplete.  There is no prior denial of record for the claim of service connection for emotional stress and bed wetting.  As such, the issue of service connection for emotional stress and bed wetting must be decided on the merits.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board hearing, the Veteran noted that he receives Social Security disability benefits for his lungs, back, and mental health.  VA should obtain Social Security Administration (SSA) records.  38 C.F.R. § 3.159.  Additionally, in the hearing, the Veteran reported having current treatment for his lungs outside of the VA system.  The AOJ should make all reasonable attempts to obtain identified, private records.  Id.  Further, the evidence shows current diagnoses of depressive disorder and adjustment disorder.  The May 2013 VA examiner provided an opinion on the emotional stress and bed wetting claim but did not opine as to whether current depression or adjustment disorder could be related to service.  An additional opinion is needed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As discussed above, the AOJ should adjudicate the claim of service connection for emotional stress and bed wetting on the merits without the requirement of new and material evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's SSA records with the claims file.  Requests for federal records should continue until they are obtained or deemed unavailable.

2.  Request the Veteran identify any private treatment he has had for his claimed disabilities and sign a release for those records.  Make all reasonable attempts to obtain those records.  If any identified records cannot be obtained, inform the Veteran and allow him an opportunity to provide the records.  Put a copy of all correspondence in the claims file.

3.  Associate any pertinent, outstanding VA treatment records with the Veteran's claims file. 

4.  Then, forward the claims file to the May 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on depression and adjustment disorder.  The examiner should address the following:  

a.  Is the Veteran's adjustment disorder, diagnosed in May 2013, at least as likely as not related to service, including to hospitalization for pneumonia?

b.  Is the Veteran's depressive disorder, diagnosed in 2012 VA treatment, at least as likely as not related to service, including to hospitalization for pneumonia?

Please note the Veteran's report in December 2012 of nightmares from military trauma.  The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5.  After any additional indicated development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




